1    D BRIAN BOGGESS, No. 4537
     BOGGESS LAW GROUP
2    7495 West Azure Drive, Suite 211
     Telephone: (385)248-5700
3    Fax: (855)675-2674
4    Email: bboggess@boggesslawgroup.com
     Attorney for Defendants
5
                                 UNITED STATES DISTRICT COURT
6                                     DISTRICT OF NEVADA
7
      FEDERAL TRADE COMMISSION,
8                                                               Case No. 2:18-cv-00030-JCM-BNW
9            Plaintiff,
                                                                STIPULATION TO EXTEND
10           v.                                                 DEADLINE FOR DISPOSITIVE
                                                                MOTIONS
11    CONSUMER DEFENSE, LLC, et al.,
12
             Defendants.
13
14          COME NOW, the Defendants, CONSUMER DEFENSE, LLC; CONSUMER LINK,
15
     INC. AMERICAN HOME LOAN COUNSELORS; AMERICAN HOME LOANS, LLC;
16
     CONSUMER DEFENSE GROUP, LLC F/K/A MODIFICATION REVIEW BOARD, LLC;
17
18 BROWN LEGAL, INC.; FMG PARTNERS, LLC; ZINLEY, LLC; JONATHAN P. HANLEY;
19 AND SANDRA X. HANLEY, by and through their attorney of record, and the Plaintiff,
20 FEDERAL TRADE COMMISSION, by and through its attorneys of record, and hereby
21
     stipulate, agree and seek this Court’s Order as follows:
22
     1. On January 8, 2018, the FTC filed a complaint for permanent injunction and other equitable
23
24      relief against individuals Jonathan Hanley, Benjamin Horton1, and Sandra Hanley, and

25      against the entities Consumer Defense, LLC (Nevada), Consumer Link, Inc. (the “Nevada
26      Corporate Defendants”), Preferred Law, PLLC, American Home Loan Counselors,
27
        Consumer Defense Group, LLC, Consumer Defense, LLC (Utah), Brown Legal, Inc., AM
28
                                                      1
1        Property Management, LLC, FMG Partners, LLC, and Zinly, LLC (the “Utah Corporation

2        Defendants”) (all collectively the “Corporate Defendants”) . (ECF No. 1.)
3    2. The current Scheduling Order in this case calls for the filing of all dispositive motions on or
4
         before July 15, 2019. (ECF 171.)
5
     3. On June 5, 2019, D. Brian Boggess entered his Notice of Appearance as Counsel for all of
6
7        the Defendants, including the Corporate Defendants. (ECF No. 233.)

8    4. At the time Counsel entered his appearance, various discovery-related Motions were pending
9        before the Court, including Defendants’ Emergency Motion to Extend Time Discovery. (ECF
10
         216.) That Motion, as well as other pending Motions, has now been set for Hearing before
11
         the Court. (ECF 244.)
12
13 5. Counsel for Defendants has a conflict during the week of July 8, 2019, wherein he will be
14       outside the reach of cellular phones and the internet while participating in a previously-
15       scheduled fifty-mile backpacking trip with a group of scouts.
16
     6. Given Counsel’s conflict, and the upcoming hearing on the outstanding discovery motions,
17
         the parties agree, stipulate and request that this Court extend the due date for Defendants to
18
19       file dispositive motion to July 22, 2019.

20 7. Oppositions and replies, if any, would be due pursuant to the applicable Federal Rules of
21       Civil Procedure and the Local Rules of this Court.
22
         ///
23
         ///
24
25       ///

26       ///
27       ///
28
                                                      2
1    8. This stipulation is made in good faith among and at the request of the parties, and not for

2       purposes of delay.
3       BOGGESS LAW GROUP                                 ALDEN F. ABBOTT
4                                                         General Counsel

5       /s/D. Brian Boggess                               /s/Gregory A. Ashe (with permission)
6       D Brian Boggess                                   GREGORY A. ASHE
        Nevada Bar No. 4537                               JASON SCHALL
7       7495 West Azure Drive, Suite 211                  Federal Trade Commission
        Telephone: (385)248-5700                          600 Pennsylvania Avenue NW
8       Fax: (855)675-2674                                Washington, DC 20580
9       Email: bboggess@boggesslawgroup.com               Telephone: 202-326-3719 (Ashe)
        Attorney for Defendants                           Telephone: 202-326-2251 (Schall)
10                                                        Facsimile: 202-326-3768
                                                          Email: gashe@ftc.gov, jschall@ftc.gov
11
12                                                        NICHOLAS A. TRUTANICH
                                                          United States Attorney
13                                                        BLAINE T. WELSH
                                                          Assistant United States Attorney
14                                                        Nevada Bar No. 4790
15                                                        501 Las Vegas Blvd. South, Suite 1100
                                                          Las Vegas, Nevada 89101
16                                                        Phone: (702) 388-6336
                                                          Facsimile: (702) 388-6787
17
18                                                        Attorneys for Plaintiff
                                                          FEDERAL TRADE COMMISSION
19
20      IT IS SO ORDERED this 2nd day of July, 2019.
21
                                                  ______________________________
22                                                Honorable Brenda Weksler
                                                  United States Magistrate Judge
23
24
25
26
27
28
                                                     3
